UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofJanuary 2011 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56  16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ CONTAX PARTICIPAÇÕES S.A. CTX PARTICIPAÇÕES S.A. Corporate Taxpayer's ID (CNPJ/MF): Corporate Taxpayer's ID (CNPJ/MF): 04.032.433/0001-80 09.601.322/0001-60 Company Registry (NIRE): 33300275410 Company Registry ID (NIRE): Publicly-held Company 3330028691-8 Publicly-held Company MATERIAL FACT Clarifications on recent press reports CTX Participações S.A. ("CTX") and its subsidiary Contax Participações S.A. ("Contax" and jointly "Companies"), in accordance with article 157, paragraph 4 of Law 6404/76, considering the recent press reports regarding a potential partnership between Contax and Dedic, hereby inform their shareholders and the market that Companies and Dedic have been holding negotiations with the aim of outlining the structure and conditions of a potential corporate restructuring that would result in the entry of Portugal Telecom into CTX's ownership structure and an eventual integration of the businesses and activities of Contax and Dedic. However, these negotiations have not yet been concluded, and the parties have not reached any final agreement regarding said corporate restructuring and integration or its eventual conditions. The Companies' management will keep the market and its shareholders informed of any subsequent events related to the partnership. Rio de Janeiro, January 7, 2011 Pedro Jereissati Michel Neves Sarkis Chief Financial and Investor Relations Chief Financial and Investor Relations Officer Officer CTX Participações S.A. Contax Participações S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 10, 2011 CONTAX PARTICIPAÇÕES S.A. By: /
